IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 661 MAL 2015
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
ARMONI M. JOHNSON,                         :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

       AND NOW, this 3rd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Messrs. Justice Eakin and Wecht did not participate in the consideration or

decision of this matter.